Case 9:20-cv-80786-WPD Document 28 Entered on FLSD Docket 07/29/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 20-80786-DIMITROULEAS/MATTHEWMAN

  LORI ANNE IACOVETTA,

         Plaintiff,

  vs.

  ANDREW M. SAUL,
  Commissioner of Social Security,

        Defendant.
  _____________________________________/

         ORDER OF REMAND; ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE is before the Court upon the Report and Recommendation of Magistrate

  Judge Matthewman (the “Report”) [DE 27], entered herein on July 6, 2021. The Court notes

  that no objections to the Report [DE 27] have been filed, and the time for filing such objections

  has passed. As no timely objections were filed, the Magistrate Judge’s factual findings in the

  Report [DE 27] are hereby adopted and deemed incorporated into this opinion. LoConte v.

  Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988); RTC v.

  Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

         Although no timely objections were filed, the Court has conducted a de novo review of

  the Report [DE 27] and record and is otherwise fully advised in the premises. The Court agrees

  with the Magistrate Judge’s analysis and conclusions.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Report [DE 27] is hereby ADOPTED AND APPROVED;

         2. Plaintiff’s Motion for Summary Judgment [21] is GRANTED;

         3. Defendant’s Motion for Summary Judgment [24] is DENIED;
Case 9:20-cv-80786-WPD Document 28 Entered on FLSD Docket 07/29/2021 Page 2 of 2




         4. The decision of the Commissioner is hereby REVERSED AND REMANDED

             pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings consistent with

             Magistrate Judge Matthewman’s Report and Recommendation [DE 27].

         5. The Court will enter a separate judgment.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 29th day of July, 2021.




  Copies furnished to:
  Counsel of record
  Magistrate Judge Matthewman
